BARFIELD, J.
The appellants challenge the trial court’s order denying injunctive relief with respect to the release, under Florida’s Public Records Act, section 119.07, Florida Statutes, of documents they submitted to the Office of the Attorney General in response to a valid investigative subpoena. The trial court’s order is AFFIRMED.
We note that appellants raised for the first time in their reply brief the argument that the documents at issue were exempt from the Public Records Act under section 815.045, Florida Statutes. Had this argument been raised and rejected in the trial court, and had that rejection been made an issue in the initial brief, we would have been constrained by this court’s recent decision in SePRO v. Florida Department of Environmental Protection, 889 So.2d 781 (Fla. 1st DCA 2003), review of which is currently being sought in the supreme court, to reverse the trial court’s denial of injunctive relief.
WEBSTER and BROWNING, JJ„ Concur.